U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (A-1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXUS GOLD US Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (858) 229-8116 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As ofNovember 19, 2009, there were 70,333,000 shares of our common stock were issued and outstanding. PART I ITEM 1.FINANCIAL STATEMENTS MEXUS GOLD US Page Condensed Balance Sheets at September30, 2009 (unaudited) and March 31, 2009 F-2 Condensed and Unaudited Statements of Operations for the six months and three months ended September 30, 2009 and 2008 F-3 Condensed and Unaudited Statement of Changes in Shareholders' Deficit for the six months ended September 30, 2009 F-4 Condensed and Unaudited Statements of Cash Flows for the six months ended September 30, 2009 and 2008 F-5 Notes to Financial Statements F-6 F-1 MEXUS GOLD US CONDENSED BALANCE SHEETS September 30, March 31, 2009 2009 (Unaudited) (Derived from Audited Statements) ASSETS Current assets: Cash $ 4,706 $ 3,478 Due from related party (Note 6) 5,587 4,347 Inventory 8,329 10,230 Total current assets 18,622 18,055 TOTAL ASSETS $ 18,622 $ 18,055 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 750 $ 750 Accounts payable to related party (Note 3) 9,600 8,400 Sales tax payable 318 288 Loans payable to related party (Note 3) 23,724 38,462 Note payable to related party (Note 3) 0 475,000 Total current liabilities 34,392 522,900 STOCKHOLDERS' DEFICIT (Note 4) Preferred stock, 10,000,000 shares authorized, no par value, -0- shares issued and outstanding — — Common stock, 500,000,000 shares authorized, no par value, 136,505,000 shares issued and outstanding as at March 31, 2009 50,089,000 shares issued and outstanding as at September 30, 2009(Unaudited) Additional paid-in capital 411,102 Retained deficit (519,416) (512,280) TOTAL STOCKHOLDERS' DEFICIT (15,770) (504,845) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 18,622 $ 18,055 See notes to the accompanying condensed, unaudited financial statements F-2 MEXUS GOLD US CONDENSED AND UNAUDITED STATEMENTS OF OPERATIONS Six Months ended Three Months ended September 30, September 30, 2009 2008 2009 2008 Revenues: Sales $ 10,043 $ 11,489 4,783 $ 7,249 Total revenues 10,043 11,489 4,783 7,249 Expenses: Cost of Goods Sold 9,506 7,869 3,473 4,694 General and administrative 7,564 8,888 6,669 1,615 Compensation expense (Notes 3 and 4) 109 12 103 6 Total operating expenses 17,179 16,769 10,245 6,315 Loss from operations (7,136) (5,280) (5,462) 934 Other Income- Note Forgiven - Total Other Income (Expense) - Provision for Income Taxes (Note 5) - NET LOSS $ (7,136) $ (5,280) (5,462) $ 934 Basic loss per common share $ (0.00) $ (0.00) (0.00) $ 0.00 Diluted loss per common share $ (0.00) $ (0.00) (0.00) $ 0.00 Weighted average common shares outstanding - Basic 107,738,667 136,488,000 Weighted average common shares outstanding - Diluted 107,738,667 136,488,000 See notes to the accompanying condensed, unaudited financial statements F-3 MEXUS GOLD US STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT (UNAUDITED) Total Common Stock Additional Retained Stockholders' Shares Amount Paid-in Capital Deficit Deficit Balance at March 31, 2009 136,505,000 $ 7,435 $ - $ (512,280) $ (504,845) Shares issued for services 109,000 109 - - 109 Shares issued for convertible note 42,500,000 85,000 - - 85,000 Shares canceled due to forgiven note (129,025,000) - 411,102 - 411,102 Net loss for the period the six months ended September 30, 2009 - - - (7,136) (7,136) Balance at September 30, 2009 50,089,000 $ 92,544 $ 411,102 $ (519,416) $ (15,770) See notes to the accompanying condensed, unaudited financial statements F-4 MEXUS GOLD US CONDENSED AND UNAUDITED STATEMENTS OF CASH FLOWS SixMonths Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (7,136) $ (5,280) Adjustments to reconcile net income to net cash used in operating activities: Stock based compensation 109 12 Changes in operating assets and liabilities: Receivable from GK Gym (1,239) (1,487) Inventory 1,901 6 Accounts payable and accrued expenses 1,229 3,126 NET CASH USED IN OPERATING ACTIVITIES (5,136) (3,623) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loans payable 91,363 4,271 Principal payments on loans payable (85,000) - NET CASH PROVIDED BY FINANCING ACTIVITIES 6,363 4,271 NET CHANGE IN CASH 1,227 648 CASH BALANCES Beginning of period 3,478 2,327 End of period $ 4,706 $ 2,975 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ - $ - Income taxes $ - $ - See notes to the accompanying condensed, unaudited financial statements F-5 Notes to Financial Statements NOTE
